internal_revenue_service department of the treasury number release date index numbers washington dc person to contact refer reply to cc corp - plr-105593-02 date date distributing controlled business x city y city z a b c d e ‘ dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information in that request and in later correspondence is summarized below summary of facts distributing is an s_corporation engaged in business x all of distributing’s stock is voting common and is presently owned by a plr-105593-02 we have received financial information indicating that distributing’s business x has had gross_income and operating_expenses representing the active_conduct_of_a_trade_or_business during each of the past five years distributing conducts its business in city y and city z b and c are the general managers of the city z branch and wish to acquire an equity_interest in distributing’s city z operations but not in its city y operations proposed transaction in order to enable b and c to acquire an equity_interest in the city z operations the following transaction is proposed i distributing will transfer all of the assets of the business x operations provided in city z to newly formed controlled in exchange for controlled voting_stock and the assumption by controlled of related liabilities the contribution ii distributing will distribute the controlled stock to a the distribution iii b and c each will purchase for fair_market_value sufficient controlled stock from controlled to give each d percent of the controlled stock b and c will purchase the stock under an installment_agreement under which the purchase_price will be repaid over ten years b and c each will purchase e percent of the controlled stock within one year of the distribution representations the following representations have been made in connection with the proposed transaction a the indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities b no part of the consideration distributed by distributing will be received by a as a creditor employee or in any capacity other than as a shareholder of distributing c the five years of financial information submitted on behalf of distributing represents distributing’s present operations and with regard to such business there has been no substantial operational change since the last financial statement submitted d following the transaction distributing and controlled each will continue independently and with its separate employees the active_conduct of its share of all of the integrated activities of the business conducted by distributing before the consummation of the transaction plr-105593-02 e the distribution is being carried out to provide b and c with significant equity interests in distributing’s city z operations the distribution is motivated in whole or substantial part by this corporate business_purpose f there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any distributing or controlled stock after the transaction g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business i the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will each equal or exceed the liabilities assumed as determined under sec_357 by controlled j the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred k payments made in any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length l no two parties to the transaction are investment companies as defined in sec_368 and iv m the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock of distributing or controlled entitled to vote or percent or more of the total value of shares of all classes of distributing or controlled stock n distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either distributing or controlled plr-105593-02 rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled will include the holding_period of that asset in the hands of distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of a on a’s receipt of controlled stock in the distribution sec_355 the aggregate basis of the controlled and distributing stock in the hands of a after the distribution will equal a’s basis in the distributing stock held immediately before the distribution sec_358 the basis will be allocated between the controlled and distributing stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the income_tax regulations sec_358 and c the holding_period of the controlled stock received by a will include the holding_period of the distributing stock on which the distribution is made provided the stock is held by a as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions caveats plr-105593-02 existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely lewis k brickates acting chief branch office of associate chief_counsel corporate
